Citation Nr: 1332571	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-35 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss disability, prior to August 29, 2012.

2.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss disability, since August 29, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to April 1977, and April 1978 to August 1980.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in New York, New York.

The Board notes that the August 2009 statement of the case also included the issue of entitlement to an effective date earlier than December 21, 2005 for the award of service connection for the Veteran's bilateral hearing loss disability.  However, in his September 2009 VA Form 9, the Veteran limited the appeal to the claim listed on the title page.  As such, the earlier effective date claim is not currently on appeal.

In a February 2013 rating decision, the RO granted an increased 20 percent disability evaluation for the Veteran's bilateral hearing loss disability, effective from August 29, 2012.  Because a higher rating for this disability is assignable and the Veteran is presumed to seek the maximum available benefit, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  Aside from a September 2013 statement of the Veteran's representative, no new records pertinent to this appeal were found therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the appeal is warranted.  
It appears that relevant VA treatment records are missing from the claims file.  In August 2006 and September 2008 correspondence, the Veteran indicated he has received treatment at the VA Medical Center (VAMC) in Brooklyn, New York.

A June 2012 supplemental statement of the case (SSOC) indicates that records from the Brooklyn VAMC dated from December 1998 to May 2010 had been considered in readjudicating the appeal.  The RO also indicated that records from the Bronx VAMC dated through May 2012 were considered.

The Board cannot point to any records from the Brooklyn VAMC in either the Veteran's paper claims file or his electronic claims files.  Additionally, the most current VA treatment notes of record are dated from August 2009 from the Bronx VAMC.

VA is held to have constructive notice of the contents of VA records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  If the records are unavailable, VA must notify the Veteran of the identity of the records, the efforts VA made to obtain the records, a description of any further action VA will take on the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(i)-(iv) (2013).  These records must be associated with the claims file for the Board's review prior to appellate adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA facilities at which he has received treatment.  Then, the RO/AMC should obtain all VA treatment records pertaining to the Veteran.  

Specifically, the RO should obtain any VA treatment records from the Brooklyn VA Medical Center.
The RO should also obtain VA treatment records from the Bronx VA Medical Center dated since August 2009.

If no records can be obtained, VA's efforts must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2013) must be achieved.

2.  After the completion of any additional action deemed appropriate, the appellant's claims should be readjudicated.  If the benefits sought remain denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


